UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4555


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JULIO CESAR    RIVERA   ROSALES,   a/k/a    Julio   Cesar   Rivera-
Rosales,

                Defendant - Appellant.



                              No. 15-4556


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JULIO CESAR RIVERA ROSALES,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:14-cr-00050-GEC-3; 7:15-cr-00013-GEC-1)


Submitted:   June 23, 2016                     Decided:     June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Robert L. Flax, ROBERT L. FLAX, P.C., Richmond, Virginia, for
Appellant.   John P. Fishwick, Jr., United States Attorney,
Ashley B. Neese, Assistant United States Attorney, Ashwin
Shandilya, Third Year Law Student, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       In these consolidated cases, Julio Cesar Rivera Rosales

appeals    the   district   court’s    judgment     sentencing    him   to    151

months in prison after he pled guilty to conspiracy to possess

with intent to distribute 500 grams or more of methamphetamine,

in violation of 21 U.S.C. §§ 841(b)(1)(A), 846 (2012), as well

as the consecutive 24-month sentence the district court ordered

upon revoking the supervised release term that was imposed for

Rosales’    previous     illegal    entry   and     narcotics    convictions.

Rosales asserts that the district court impaired his right to

confront witnesses against him when it sentenced him on the drug

conspiracy conviction and revoked his supervised release, and

that the Government failed to prove by a preponderance of the

evidence   the   drug    quantity   attributable     to   him   for   his    drug

conspiracy conviction.      Finding no error, we affirm.

      Rosales asserts that his Sixth Amendment right to confront

adverse witnesses was violated because the district court, in

fashioning an appropriate sentence, considered hearsay evidence

presented in Rosales’ presentence report and witness testimony.

This argument is meritless, however, because the Confrontation

Clause does not apply at sentencing.              United States v. Powell,

650 F.3d 388, 393 (4th Cir. 2011).

      Moreover, it is well established that a sentencing court

may   consider    “any   relevant     information    before     it,   including

                                       3
uncorroborated           hearsay,      provided       that     the    information          has

sufficient indicia of reliability to support its accuracy.”                                 Id.

at 392 (internal quotation marks omitted).                         A district court may

also “‘approximate the quantity of the controlled substance’”

attributable        to    the    defendant     using       only    “‘uncertain       witness

estimates’” as long as it imposes a sentence “‘at the low end of

the range’” of such estimates.                     United States v. Crawford, 734

F.3d 339, 342 (4th Cir. 2013) (citing U.S. Sentencing Guidelines

Manual § 2D1.1 cmt. n.5; United States v. Bell, 667 F.3d 431,

441 (4th Cir. 2011)).             Thus, “[f]or sentencing purposes, hearsay

alone    can    provide         sufficiently        reliable       evidence     of    [drug]

quantity.”       United States v. Uwaeme, 975 F.2d 1016, 1019 (4th

Cir. 1992).         Importantly, although the court “can consider a

witness’s status as a drug user or [criminal] in assessing his

or   her      credibility,        this     Court     has     not     found    that        these

attributes render a witness per se unreliable.”                          Crawford, 734

F.3d at 343.        With these authorities in mind, we reject Rosales’

argument that the drug weight with which he was attributed was

not proven by a preponderance of the evidence.                                Indeed, the

record       establishes        that     the   district       court    relied        on    the

conservative drug amounts the probation officer attributed to

Rosales, which were consistent with witness accounts.

        We   also   discern       no     violation     of    Rosales’        Confrontation

Rights as pertaining to the revocation of his previously imposed

                                               4
supervised      release      term.      To     the     contrary,         the    record

establishes that the district court revoked Rosales’ supervised

release based on his guilty plea to the conspiracy count and his

outright   admission       to    violating    the    terms    of   his    supervised

release.

     Based      on   the   foregoing,   we    affirm    the    district        court’s

judgments.      We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented      in   the     materials

before   this    court     and   argument    would    not    aid   the    decisional

process.

                                                                               AFFIRMED




                                        5